USCA11 Case: 20-12144    Date Filed: 05/11/2021   Page: 1 of 6



                                                          [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-12144
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:04-cr-00003-WLS-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                  versus

DONALD K. LAWSON,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                              (May 11, 2021)

Before MARTIN, BRANCH, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-12144       Date Filed: 05/11/2021    Page: 2 of 6



      Donald Lawson appeals the denial of his motion for a reduction of his

sentence under § 404(b) of the First Step Act of 2018, Pub. L. 115-391, 132 Stat.

5194. After reviewing the record and the parties’ briefs, we affirm.

                                          I.

      Lawson pleaded guilty in 2004 to possessing with intent to distribute more

than 50 grams of cocaine base and possessing a firearm in furtherance of a drug-

trafficking crime. At the time, for a defendant with Lawson’s criminal history, the

statutory sentencing range for his crack-cocaine offense was 20 years to life in

prison, followed by at least 10 years’ supervised release. The district court

imposed the mandatory minimum sentence of 20 years’ imprisonment on the drug-

trafficking crime and 5 years consecutive on the firearm offense.

      In March 2019, Lawson filed a pro se letter stating that he believed the First

Step Act of 2018 could potentially lower his sentence and asking for the

appointment of counsel to review his case. Section 404 of the First Step Act

authorizes a district court that imposed a sentence for a “covered offense”—that is,

a crack-cocaine offense that triggered the penalties in § 841(b)(1)(A)(iii) or (B)(iii)

before those provisions were modified by the Fair Sentencing Act of 2010—to

impose a reduced sentence “as if” the relevant sections of the Fair Sentencing Act

were in effect at the time the defendant committed his offense. First Step Act

§ 404; United States v. Jones, 962 F.3d 1290, 1301 (11th Cir. 2020).


                                           2
          USCA11 Case: 20-12144        Date Filed: 05/11/2021    Page: 3 of 6



      The district court construed Lawson’s pro se filing as a motion for a

sentence reduction under the First Step Act. On March 22, 2019, four days after

Lawson filed his pro se letter, the district court issued an order finding that

(1) Lawson’s drug offense was a “covered offense” within the meaning of the First

Step Act, (2) the Fair Sentencing Act effectively lowered the statutory penalties for

Lawson’s crack-cocaine offense to ten years to life and at least eight years’

supervised release, and (3) Lawson’s revised Guidelines range was 262 to 327

months. The district court reduced Lawson’s sentence of imprisonment from 300

months to 262 months and reduced his term of supervised release from ten years to

eight years.

      In July 2019, Lawson submitted another pro se filing, in which he

acknowledged the prior reduction but stated that he thought he would be counseled

or consulted before his sentence was lowered and argued that he should have been

given a full resentencing hearing and the benefit of changes in the law since his

2004 sentencing (beyond those in the First Step Act). The district court appointed

counsel for Lawson, and his counsel filed a supplemental First Step Act motion

asserting that the district court appeared not to have understood that it could

sentence Lawson below the low end of his recalculated Guidelines range and

requesting a further reduction in Lawson’s sentence to 180 months’ imprisonment.




                                           3
             USCA11 Case: 20-12144    Date Filed: 05/11/2021    Page: 4 of 6



      The district court declined to hold a hearing and denied Lawson’s motion,

pointing out that the First Step Act prohibited it from granting more than one

sentence reduction under § 404 of the Act. The court also clarified that it had been

“well aware that the Guidelines are advisory” at the time that it ruled on Lawson’s

first motion. The court explained that it had considered the sentencing factors in

18 U.S.C. § 3553(a) when reducing Lawson’s sentence to 262 months, and it still

considered that to be the appropriate sentence. Lawson now appeals.

                                          II.

      We review de novo whether a district court had the authority to modify a

prisoner’s sentence under § 404 of the First Step Act. Jones, 962 F.3d at 1296.

We review the district court’s denial of an eligible movant’s request for a reduced

sentence under the First Step Act for an abuse of discretion. Id. “A district court

abuses its discretion if it applies an incorrect legal standard, follows improper

procedures in making the determination, or makes findings of fact that are clearly

erroneous.” United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015).

      On appeal, Lawson argues—as he did in his counseled motion below—that

the district court appeared not to understand that it had the discretion under the

First Step Act to reduce his sentence below his revised Guidelines range. We do

not agree.




                                           4
            USCA11 Case: 20-12144            Date Filed: 05/11/2021       Page: 5 of 6



       In its eight-page order denying Lawson’s counseled motion for an additional

reduction in his sentence, the district court reiterated its determination that Lawson

was eligible for a sentence reduction under § 404 of the First Step Act, and it again

discussed the impact of the Fair Sentencing Act on Lawson’s statutory and

Guidelines sentencing ranges. It also specifically referenced Lawson’s argument

that the court may not have understood its authority to reduce his sentence below

his revised Guidelines range, clarifying that although its prior order included a

passing reference to U.S.S.G. § 1B1.10,1 the order stated only that it had

considered that policy statement, along with the § 3553(a) sentencing factors, to

the extent that they were applicable. The court further clarified that it had been

“well aware” at the time that the Sentencing Guidelines were advisory. Finally, the

court emphasized that it had “already considered the sentencing factors at 18

U.S.C. § 3553(a), in imposing a sentence of 262 months,” and that it still believed

that sentence to be the appropriate one for Lawson. We find no ambiguity in this

explanation, and we therefore reject Lawson’s request to vacate the district court’s

order and remand for further clarification. 2


1
  Section 1B1.10, the Sentencing Guidelines policy statement applicable to sentence reductions
based on retroactive application of a reduced Guidelines range, states that courts shall not reduce
a prisoner’s sentence under the applicable provisions below the minimum of the amended
guideline range.
2
  We need not address the district court’s other holding that Lawson’s motion would be barred by
§ 404(c) of the First Step Act based on his previous pro se letter requesting counsel that the
district court recharacterized as a First Step Act motion. Section 404(c) states, in part, that “[n]o
Court shall entertain a motion made under this section to reduce a sentence if . . . a previous
                                                 5
            USCA11 Case: 20-12144            Date Filed: 05/11/2021        Page: 6 of 6



                                                 III.

        For the foregoing reasons, we affirm the district court’s denial of Lawson’s

motion for a second reduction in his sentence under § 404 of the First Step Act.

       AFFIRMED.




motion made under this section to reduce the sentence was . . . denied after a complete review of
the motion on the merits.” First Step Act § 404(c). A split panel of our Court recently
considered whether a district court’s recharacterization decision in the First Step Act context
should be treated like recharacterization decisions in the 28 U.S.C. § 2255 habeas context. See
United States v. Russell, No. 19-12717, 2021 WL 1418288, at *7 n.9 (11th Cir. Apr. 15,
2021). Because of the consequences inherent in filing an initial motion to vacate a sentence
under 28 U.S.C. § 2255, the Supreme Court held in Castro v. United States that a litigant would
be relieved from the consequences of filing a first § 2255 motion if the district court
recharacterized a pro se motion requesting other relief as a § 2255 motion without “inform[ing]
the litigant of its intent to recharacterize, warn[ing] the litigant that the recharacterization will
subject subsequent § 2255 motions to the law’s ‘second or successive’ restrictions, and
provid[ing] the litigant with an opportunity to withdraw, or to amend, the filing.” 540 U.S. 375,
377, 383 (2003). Because the district court clarified that it would deny Lawson’s motion on the
merits even after considering his counseled supplemental filing, we need not address in this case
whether Castro applies to recharacterization decisions in the First Step Act context.

                                                  6